UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4099


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JAVIER BELTRAN VALDERRAMA,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Senior District Judge. (1:07-cr-00200-NCT-8)


Submitted:    June 2, 2009                    Decided:   July 6, 2009


Before TRAXLER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert J. McAfee, MCAFEE LAW, P.A., New Bern, North Carolina,
for Appellant.    Sandra Jane Hairston, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Javier Beltran Valderrama pled guilty pursuant to a

written plea agreement to one count of conspiracy to distribute

5 kilograms or more of cocaine hydrochloride, in violation of

21 U.S.C.       §§ 841(b)(1)(A),            846       (2006).        The      district         court

sentenced Valderrama to 120 months’ imprisonment, the minimum

imprisonment          term    required        by       statute.          He        now    appeals.

Counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), stating that there are no meritorious issues

for appeal.           Valderrama has filed a document we construe as a

pro se supplemental brief.              We affirm.

                To the extent that Valderrama claims that his guilty

plea     was    not   knowingly       and    voluntarily        made,         we    review      this

claim     for    plain       error,   as     Valderrama         did    not         move    in   the

district court to withdraw his guilty plea.                                United States v.

Vonn, 535 U.S. 55, 59 (2002); United States v. Martinez, 277

F.3d 517, 524-26 (4th Cir. 2002).                        To ensure the voluntariness

of   a    guilty      plea,    the    district          court     must     conduct         a    plea

colloquy that substantially complies with the requirements of

Fed. R. Crim. P. 11.            Under the plain error standard, Valderrama

must     show    that    an    error     or       omission      in    the      plea       colloquy

affected       his    substantial      rights,          meaning      that,         but    for    the

error, he would not have pled guilty.                             See United States v.

Muhammad, 478 F.3d 247, 249 (4th Cir. 2007).                             Our review of the

                                                  2
transcript of the plea hearing leads us to conclude that the

district court substantially complied with the mandates of Fed.

R. Crim. P. 11 in accepting Valderrama’s guilty plea and that

the court’s omissions did not affect Valderrama’s substantial

rights.     Critically, the district court ensured that the plea

was     supported     by   an    independent    factual   basis    and    that

Valderrama entered the plea knowingly and voluntarily with a

full understanding of the consequences.              See United States v.

DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir. 1991).                 Further,

Valderrama does not suggest that he would have declined to plead

guilty    had   the   district    court’s   Rule   11   colloquy   been   more

exacting.

            Although Valderrama now claims that he did not engage

in any illegal behavior, this assertion is contradicted by his

sworn testimony at the Rule 11 hearing, which is presumed to be

true.     See Blackledge v. Allison, 431 U.S. 63, 73-74 (1977).

This court has held that when a defendant subsequently claims to

have lied during the Rule 11 colloquy, “he bears a heavy burden

in seeking to nullify the process.”              United States v. Bowman,

348 F.3d 408, 417 (4th Cir. 2003).             After review of the record,

however, we conclude that Valderrama fails to meet this burden

as he fails to put forth any reason why his testimony accepting

guilt at the Rule 11 hearing should not be accepted as true.



                                       3
Accordingly, because Valderrama’s guilty plea was knowingly and

voluntarily made, we discern no plain error.

            We     turn        next   to       Valderrama’s      120-month       prison

sentence.     We review a criminal defendant’s sentence for abuse

of discretion.          Gall v. United States, 552 U.S. 38, 128 S. Ct.

586, 597 (2007).          The first step in this review requires us to

ensure     that     the       district     court     committed       no   significant

procedural error, such as improperly calculating the Guideline

range.     United States v. Osborne, 514 F.3d 377, 387 (4th Cir.),

cert. denied, 128 S. Ct. 2525 (2008).                       We then consider the

substantive reasonableness of the sentence imposed, taking into

account the totality of the circumstances.                     Gall, 128 S. Ct. at

597.     When reviewing a sentence on appeal, we presume that a

sentence    within        a    properly     calculated      Guideline        range      is

reasonable.       United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007).      Further,      a    statutorily       required     sentence      is   per    se

reasonable.         United      States     v.    Farrior,      535   F.3d    210,      224

(4th Cir. 2008).

            We     have   reviewed       the    record   and    conclude     that      the

district court did not err or abuse its discretion in sentencing

Valderrama,       and   his    sentence     is     reasonable.       Valderrama        was

subject to a mandatory minimum prison term of ten years under 21

U.S.C. § 841(b)(1)(A).            Although Valderrama’s initial Guidelines

range would have been 97 to 121 months had he not been subject

                                            4
to the statutory minimum, the district court properly took the

mandatory       minimum        into     account          and     correctly          calculated

Valderrama’s Guidelines range at 120 to 121 months.                                     The court

gave    the    parties    an     opportunity        to    argue      for    an     appropriate

sentence in that range and heard from Valderrama.                                The 120-month

prison    sentence       Valderrama      received         was    within      the        properly-

calculated Guidelines range and the minimum required by statute.

               Finally,     as     to     Valderrama’s            claim          that     counsel

rendered ineffective assistance, we conclude that this claim is

more    appropriately       raised      in     a   motion       filed       pursuant       to    28

U.S.C.A.        § 2255     (West        2008),        unless          counsel’s           alleged

deficiencies      conclusively          appear      on    the     record.          See     United

States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999).                                    Since

none of the issues raised by Valderrama have any merit, we find

no     conclusive       evidence        that       counsel       rendered          ineffective

assistance.

               As required by Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                                      We

therefore      affirm     the    district       court’s         judgment.          This     court

requires      that   counsel      inform       Valderrama,           in   writing,        of    the

right to petition the Supreme Court of the United States for

further       review.     If     Valderrama        requests          that    a    petition       be

filed,    but    counsel        believes       that      such    a    petition          would    be

frivolous, then counsel may move in this court for leave to

                                               5
withdraw from representation.     Counsel’s motion must state that

a copy thereof was served on Valderrama.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                          AFFIRMED




                                  6